Citation Nr: 0711352	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to service 
connected impotence.  

2.	Entitlement to an increased (compensable) rating for 
impotence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1974 and from March 1985 to February 1999.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing before the undersigned in 
August 2004.  

The case was remanded by the Board in December 2004.  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The objective and competent medical evidence of record 
reflects that a penile deformity is not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for impotence 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in January 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006), aff'd Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. 
Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating any question as to the appropriate effective 
date to be assigned is rendered moot.  

The veteran is claiming an increased evaluation for his 
service-connected impotence.  Review of the record shows that 
service connection was granted by the RO in a rating decision 
dated in May 2000.  The current noncompensable evaluation was 
assigned at that time.  It is noted that the veteran has been 
awarded special monthly compensation on account of the loss 
of use of a creative organ, which is not before the Board at 
the present time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran's impotence is rated on the basis of penile 
deformity.  With loss of erectile power, penile deformity is 
rated as 20 percent disabling.  38 C.F.R. § 4.115b; 
Diagnostic Code 7522.  

A medical examination was conducted for VA in March 2000.  At 
that time, genitourininary evaluation showed a normal male 
phallus and normal left and right testes, epididymis, 
spermatic cords, with no external lesions or penile 
discharge.  The pertinent diagnosis was impotence, secondary 
to diabetes.  

Another medical examination was conducted by VA in February 
2005.  At that time, it was noted that the veteran had a 
normal penis, with normal testicles, prostate, epididymis, 
spermatic cord and scrotum.  The examiner indicated that 
there was no penile deformity on clinical examination, but 
there was loss of erectile power, that was more likely due to 
diabetes.  

The veteran has impotence, but there is no competent 
objective medical evidence of penile deformity for which a 
compensable evaluation could be awarded.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  As the requirements for a 
compensable evaluation have not been demonstrated, a 
compensable evaluation is not warranted.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

A compensable evaluation for impotence is denied.  


REMAND

The veteran is also claiming service connection for a 
psychiatric disorder that he asserts is related to stress 
associated with his impotence.  In December 2004, his case 
was remanded by the Board, in part, for a medical opinion as 
to whether it was at least as likely as not that any stress 
disorder diagnosed was related to his service connected 
impotence.  The veteran was examined by VA in March 2005 but 
no medical opinion was provided, in part, because the veteran 
did not report for psychological testing.  At that time, the 
veteran was diagnosed as having post-traumatic stress 
disorder (PTSD) as a result of stressors he claimed during 
service.  The matter of service connection for PTSD becomes 
intertwined with the issue of service connection for an 
acquired psychiatric disorder and must be fully developed 
prior to appellate consideration.  

The provisions of 38 C.F.R. § 3.655 (2006) address the 
consequences of a veteran's failure to attend a scheduled 
medical examination.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the veteran's 
service personnel records from the 
National Personnel Records Center, the 
Department of the Navy, or any other 
appropriate state or federal agency.

2.	The RO should request from the veteran a 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
approximate dates, places, detailed 
descriptions of the events, his service 
units in Vietnam, duty assignments and 
the names and other identifying 
information concerning any individuals 
involved in the events.  The veteran 
should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events and that failure 
to respond may result in adverse action. 

3.	The RO should forward the veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
VA  22315-3802.  The JSRRC should be 
advised that the veteran alleged 
stressors include (a) an occasion when 
the ship on when he served (apparently 
the USS BIDDLE) was attacked by five 
MIGs in the Gulf of Tonkin perhaps 
during 1972; and (b) when the ship's 
personnel retrieved bodies from a downed 
civilian plane in the Mediterranean.  
The JSRRC should be requested to provide 
any information available, including 
unit histories and ship's logs, that 
might corroborate the veteran's alleged 
stressors and any other sources that may 
have pertinent information.

4.	After the above has been accomplished, 
then the RO should make arrangements for 
the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are 
present.

a.	The examiner is advised that the 
veteran served off the coast of the 
Republic of Vietnam from 1971 to 
1972, and said that he helped to 
unload shells to fire on others 
that upset him because, as a 
pacifist, the action conflicted 
with his faith about not killing; 
he reported exposure to mortar fire 
when five MIGs attacked his ship in 
the Gulf of Tonkin; and described 
retrieving bodies from a downed 
civilian plane in the 
Mediterranean.

b.	The examiner should elicit as much 
detail as possible from the veteran 
as to such claimed stressors, e.g., 
locations, dates, and identities of 
individuals involved.  Then, 
pending verification of the 
veteran's exposure thereto, the 
examiner should consider the 
veteran's alleged in-service 
stressors for the purpose of 
determining whether such stressors 
were severe enough to have caused 
the current psychiatric symptoms, 
and whether the diagnostic criteria 
to support the diagnosis of PTSD 
have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

c.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not (i.e., 
at least a 50-50 probability) that 
any such diagnosed psychiatric 
disorder was caused by military 
service, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability). The examiner is 
particularly requested to reconcile 
the veteran's other psychiatric 
diagnoses, e.g., mild PTSD (in 
February 2005).

e.	The physician further should 
proffer an opinion, with supporting 
analysis, as to the likelihood that 
the veteran's diagnosed PTSD or 
other diagnosed psychiatric 
disorder was caused by or 
aggravated by his service-connected 
impotence (or by his service 
connected back disability, 
pseudofolliculitis barbae, 
glaucoma, diabetes mellitus, 
tinnitus, gastroesophageal reflux, 
asbestosis or another service-
connected disability).  The degree 
of diagnosed psychiatric disorder 
that would not be present but for 
the service-connected impotence, or 
another service-connected 
disability, should be identified.

f.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
files must be made available to the 
examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

5.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
the November 2005 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 


______________________________________________
D.J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


